Citation Nr: 1531236	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) status post coronary artery bypass graft and cardiac pacemaker placement.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1958 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A May 2011 examination report indicates that the Veteran's CAD impacts the Veteran's ability to work.  Accordingly, a claim for a TDIU has been added for consideration.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

In resolving doubt in his favor, a workload of greater than 3 but less than 5 METs causes dyspnea, angina, and fatigue, as a result of the Veteran's CAD. 


CONCLUSION OF LAW

The criteria are met for a 60 percent rating for CAD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104, DC 7005 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his CAD, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's CAD is rated as 10 percent disabling under DC 7005.  38 C.F.R. § 4.104 (2014).  This code provides for a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  Id., DC 7005.

The Veteran argues that he is entitled to a higher rating.  The August 2011 VA examination report indicated the Veteran has CAD, and also myasthenia gravis and COPD.  The examiner indicated that each of these disabilities causes decreased exercise tolerance, but that it would not be possible to determine the percentage of decreased tolerance attributed to each disability.  The Veteran argues that the benefit of the doubt should be resolved in his favor, and that reduced exercised tolerance should be attributed to CAD.

The Board agrees.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, then 38 C.F.R. § 3.102 requires that reasonable doubt on the issue be resolved in the Veteran's favor.  In other words, those effects are to be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The August 2011 VA examiner estimated that a workload of 3 to 5 METs would result in dyspnea, fatigue, and angina.  Accordingly, a 60 percent rating is warranted.  38 C.F.R. § 4.104, DC 7005.

The evidence does not show chronic congestive heart failure, or an exercise tolerance of less than 3 METs, or left ventricle dysfunction with an ejection fraction of less than 30 percent.  Therefore, the next higher rating is not warranted.  Id.

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  His symptoms are contemplated by the rating schedule.  Further, his CAD did not reportedly cause interference with his employment, such as "marked interference" above and beyond his now 60 percent rating.  And, while there are reports of hospitalization, they were not frequent.  Ultimately, the evidence of record does not represent "such an exceptional or unusual disability picture... [so] as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial 60 percent rating for CAD is granted. 


REMAND

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's inferred requeste for a TDIU requires additional development.  He has not been provided notice of the evidence required to substantiate such a claim, nor has the evidence been developed as to his employment, if any, after his retirement from the Army, or regarding his education and training.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice advising him of the evidence needed to substantiate a claim for a TDIU.  Ask him to complete an Application for Increased Compensation Based on Unemployability.

2.  Following completion of the above directive, and any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


